Exhibit 99.2 Worldwide Pipeline Rehabilitation 17988 Edison Avenue Chesterfield, MO63005 www.insituform.com David F. Morris Senior Vice President, General Counsel & Chief Administrative Officer Phone:636-530-8020 Fax:636-530-8701 E-mail:dmorris@insituform.com December 13, 2007 VIAFACSIMILE AND REGULAR MAIL Mr. Matthew J. Diserio President Water Asset Management, LLC 425 Park Avenue 27th Floor New York, New York 10022 Mr. Disque D. Deane, Jr. Chief Investment Officer Water Asset Management, LLC 425 Park Avenue 27th Floor New York, New York 10022Gentlemen: I hereby confirm receipt of six copies of your letter, dated December 7, 2007, to Alfred Woods, Chairman of the Board and Interim Chief Executive Officer of Insituform Technologies, Inc., which copies have been distributed to the other six members of the Board of Directors. Please be advised that the issues raised in your letter will be discussed by the Board in January. Following such discussion, we will respond to you regarding the concerns set forth in your letter. Very truly yours, INSITUFORM TECHNOLOGIES, INC. By: David F.
